Citation Nr: 0625639	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  96-37 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to a disability evaluation in excess of 20 
percent for residuals, fracture of the left pubic ramus.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1990 to 
November 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran appeared at a Board hearing at the RO in November 
1998.  A transcript (T) of the hearing has been associated 
with the claims file.  In May 1999 and August 2000, the Board 
remanded this case to the RO for further consideration of the 
following issues: entitlement to service connection for right 
hip disability, entitlement to an increased evaluation for 
the residuals of the left pubic ramus fracture, and 
entitlement to a TDIU.  The case was returned to the Board.  
In August 2003, the Board reopened the claims of service 
connection for a left knee disability and left ankle 
disability and remanded the case for a de novo review of 
these issues.  


In addition, the Board requested further development of the 
previously remanded issues and the new issues of entitlement 
to service connection for a right knee disability, a left 
shoulder disability, and a neck disability.  The case was 
recently returned to the Board.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate a left knee disability identified as chondromalacia 
and degenerative arthritis to the veteran's military service 
or service connected residuals, fracture of the left pubic 
ramus on any basis.

2.  The competent and probative medical evidence does not 
show a current diagnosis of a left ankle disability.

3.  The competent and probative medical evidence does not 
associate a right hip disability identified as bursitis and 
degenerative arthritis to the veteran's military service or 
service connected residuals, fracture of the left pubic ramus 
on any basis.

4.  The competent and probative medical evidence does not 
associate a right knee disability identified as 
chondromalacia and degenerative arthritis to the veteran's 
military service or service connected residuals, fracture of 
the left pubic ramus on any basis.

5.  There is no competent medical evidence that reasonably 
associates a current disability of the left shoulder, to 
include degenerative signs in the left acromioclavicular 
joint, to the veteran's military service on any basis.

6.  The competent and probative medical evidence does not 
satisfactorily associate a chronic cervical strain to the 
veteran's military service on any basis.

7.  Residuals of a fracture of the left pubic ramus are a 
well healed fracture, limitation of flexion to 90-115 
degrees, full extension, and abduction limited to 40 degrees, 
there is a complaint of functional impairment with walking or 
standing.

8.  The veteran's service-connected disability, residuals of 
a facture of the left pubic ramus rated 20 percent, alone, 
when evaluated in association with her educational attainment 
and occupational experience, has not rendered her unable to 
obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated in 
service, it is not proximately due to or the result of a 
service connected disability, and arthritis may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  A left ankle disability was not incurred or aggravated in 
service and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  A right hip disability was not incurred or aggravated in 
service, it is not proximately due to or the result of a 
service connected disability, and arthritis may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

4.  A right knee disability was not incurred or aggravated in 
service, it is not proximately due to or the result of a 
service connected disability, and arthritis may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

5.  A left shoulder disability was not incurred or aggravated 
in service, and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

6.  A neck disability was not incurred or aggravated in 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

7.  The criteria for a disability evaluation in excess of 20 
percent for residuals, fracture of the left pubic ramus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5255 (2005).

8.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 4.16, 4.18, 
4.19 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran's current claims to 
establish entitlement to service connection, a rating 
increase, and entitlement to a TDIU.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The May 2004 RO letter issued pursuant to the August 2003 
Board remand informed the veteran of the provisions of the 
VCAA and she was advised to identify any evidence in support 
of the claims that had not been obtained.  It emphasized 
relevant evidence and invited the veteran to provide any 
evidence or information she had pertaining to the claims.  
The VCAA-directed letter informed her that VA would obtain 
pertinent federal records.  She was informed that VA would 
also make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate her claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication of the 
claims and as a result the timing of the notice does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini.  As explained below the Board 
concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.  The 
comprehensive VCAA notice was issued pursuant to a Board 
remand and it was issued before the VA considered the claim 
again on the merits in November 2005.  Thus, any timing 
deficiency in not providing comprehensive notice earlier was 
cured by subsequent action in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of this claim.  See also, VAOPGCPREC 01-04.  The VCAA 
specific letter in May 2004 had a specific reference on page 
2 that invited her to submit any evidence she possessed that 
pertained to the claims, and to advise VA if there was any 
evidence or information she thought would support the claims.  
The Board finds the statement fairly represented the content 
of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial determination is harmless error.  The record 
shows the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Furthermore, 
the Board is denying the appeal in its entirety so there is 
no potential for prejudice in any VCAA notice deficiency 
regarding the effective date, initial rating or increased 
rating elements for compensation.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim the produced relevant VA 
clinical records and private treatment reports.  The veteran 
also received VA medical examinations and opinions that 
addressed appeal issues.  The veteran also testified at RO 
and Board hearings.  Thus, the Board finds the development is 
adequate when read in its entirety, and it satisfied the 
directives in the remand orders and the obligations 
established in the VCAA.  The duty to assist having been 
satisfied, the Board will turn to a discussion of the issues 
on the merits.

Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  However, continuous service 
for 90 days or more during a period of qualifying service, 
and post-service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  As applicable to claims 
of secondary service connection, see Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Private medical treatment records beginning in June 1984 
noted right knee complaints through early 1986 that were 
assessed as probable patellar tendonitis.  It was reported 
that she was in a motor vehicle accident in July 1984 and had 
limited flexion that returned to normal.  The veteran had no 
ligamentous instability but she did have intermittent aching.  

The veteran's service medical records regarding the knees, 
the left ankle, the right hip, the left shoulder, and the 
neck show an unremarkable enlistment physical examination 
including medical history.  In May 1990, the veteran was seen 
complaining of left ankle tenderness with weight bearing, 
twisting or running.  The clinical impression was that the X-
ray was apparently negative for fracture, although the 
reader's impression was that the ankle was within normal 
limits.  Objectively, she had intact skin and neurovascular 
status, but tenderness and edema.  This was assessed as 
overuse of the left ankle with secondary left ankle strain.  
A June 1990 report noted the complaint of leg ache of several 
days.  The knees showed a full range of motion, no laxity or 
crepitus or effusion, but she had mild thigh pain to 
palpation.  This was assessed as nonspecific thigh pain.  

A bone scan in October 1990 in connection with the left pubic 
stress fracture was read as unremarkable except for mild 
stress related changes in the right medial tibal condyle.  
The impression was findings consistent with a stress fracture 
of the left pubic ramus.  A clinical record entry in November 
1990 noted a full range of motion of the hips, and hip pain 
of both hips in December 1990 was characterized as out of 
proportion.  A May 1991 medical evaluation board report 
showed the neck was fully mobile without masses or 
tenderness, and the extremities were described as within 
normal limits.  A physical evaluation board examination 
showed stress fracture of the left inferior pubic ramus.  A 
clinical record entry in May 1991 noted her complaint of left 
knee and left ankle pain, with the inconsistent examination 
findings assessed as rule out malingering.  Another bone scan 
confirmed the left pubic ramus fracture.  A follow-up report 
in May 1991 noted the knee felt better and that she had no 
new complaints.  

The VA clinical records in March 1992 noted her complaint of 
upper back and neck pain and the left shoulder with a history 
of similar pain after a fall the previous year.  The 
diagnosis was left thoracic paraspinal muscle spasms.  In 
June 1992, neck and shoulder pain and recurrent muscle spasms 
are noted.  

The initial VA examination in June 1992 shows an essentially 
normal neck and unremarkable lower extremities, with no 
swelling or deformity in any joints of the legs.  She denied 
an injury to the left lower extremity joints.  

The previously mentioned private medical treatment records 
continued through November 1992.  There is no reference to 
any claimed joint in the record of treatment after her 
release from military service in November 1991.

The VA records show a pain assessment in 1995 noted an 
unremarkable left shoulder, thoracic and cervical spine were 
shown on X-rays obtained in February 1992 and March 1992.  A 
cervical spine X-ray in September 1994 was interpreted as 
showing a probable old deformity, subluxation of C1, that was 
likely a result of old trauma.  The X-ray of the right hip 
and cervical spine in September 1994, October 1994 and 
January 1995 were unremarkable and the March 1995 X-ray of 
the pelvis and the right hip were also reported as 
unremarkable.  The report of a VA psychiatric hospitalization 
in August 1994 noted the veteran complained of neck spasms 
that were aggravated by her symptoms.  

A VA examiner of the hips in March 1995 for right hip pain 
noted right hip strain with limitation of motion and stated 
there was no relationship between the right hip condition and 
the service-connected stress fracture of the inferior pubic 
ramus.   A VA general medical examiner in March 1995 made no 
reference to the left shoulder or left ankle, or to either 
knee or to the neck.  

VA clinical records show the complaint of right hip pain in 
May 1995, but that no pain was noted at the time of 
examination.  The examiner reported intact sensation, 5/5 
motor function, and no deformity, swelling or tenderness.  
This was diagnosed as chronic right hip and buttock pain.  
The summaries of VA hospital admissions from September 1994 
through July 1996 are pertinently unremarkable.  However 
during a hospitalization from June 1995 to January 1996 there 
is a reference to "arthritic type complaints" directed to 
the left knee and it was aspirated twice during this 
admission.  A clinical record in December 1995 shows right 
hip pain, with the range of motion reported as equal to the 
nonsymptomatic left hip.  This was assessed as right hip, 
right posterior inferior buttock pain that appeared to be 
localized in the hamstring insertion ischial tuberosity 
(hamstring pull).  VA clinical records in January 1996 and 
June 1996 refer to chondromalacia patella, greater on the 
left, and in January 1996 there is also a question of left 
knee bursitis.    

The veteran's claim of arthritis in August 1996 mentions the 
left shoulder and the left knee.  According to the record, 
there were no objective findings consistent with arthritis 
and the only active finding was consistent with 
patellofemoral syndrome.  In November 1996 complaints 
referred to the left knee and the neck were assessed as 
likely chondromalacia patella of the left knee.  There was a 
reference to recent normal X-rays.  There was no diagnosis 
for the neck.

Her testimony in March 1997 was that she was treated for the 
right hip in service and it was still being treated (T 1-3, 
9).  She stated that she had been treated for the left side 
and the left shoulder problems beginning during her time in 
service (T 7, 10). 

The VA examiner early in 1997 noted that radiology reports 
showed a normal right hip, minimal arthritis of the left 
knee, and a normal left ankle.  The general medical examiner 
noted a normal gait and a bilateral knee condition.  The 
mental status examiner noted she gave a history of arthritis 
of the left knee.  On the spine examination her complaints 
and the evaluation were directed to the lumbosacral spine.  
The contemporaneous VA clinical reports noted bilateral knee 
pain complaints predominating with the X-rays in December 
1998 reported as showing chondromalacia of both knees and 
left knee degenerative joint disease.  

Her Board hearing testimony recalled no right hip problem 
before service and that problems beginning during service 
were related to the left hip (T 5, 8, 13).  

VA clinical records dated early in 1999 refer to right 
trochanteric bursitis.  A VA examiner in October 1999 
reported right hip bursitis and bilateral knee strain and 
current X-rays showing minimal degenerative arthritis changes 
in the sacroiliac joints, minimal degenerative arthritis 
changes of both hips, and a suggestion of early minimal 
degenerative arthritic changes of both knees.  

The joints examiner in September 2002 reported regarding the 
cervical spine, the left ankle and the left shoulder, the 
knees, and right hip.  The veteran reported no major injury 
to the cervical spine in her life.  Regarding the fracture of 
the left pubic ramus, she reported this caused stress on the 
right leg to ambulate with right trochanteric pain, but now 
the knees were more problematic, more on the right.  She 
reported a history of left ankle sprains in service after 
running too much and again after military service.  She 
recalled that the left shoulder pain developed with crutch 
use but she denied any limitation of motion and reported that 
infrequent flare-ups of pain remitted with rest.  The 
examiner reported that radiology studies showed mild 
degenerative changes of the right hip, degenerative changes 
in the medial compartment of both knees, no degenerative 
changes or evidence of instability in the left ankle, mild 
degenerative change in the neck, and minimal degenerative 
signs in the acromioclavicular joint of the left shoulder.  

After the clinical evaluation, the examiner stated the 
veteran had right greater trochanteric bursitis and did not 
feel it that it had much relationship to the pubic ramus 
fracture since it was intermittent and often resolved over 
more than a decade.  The examiner felt the bilateral knee 
pain was most debilitating and did not believe it was related 
to the original fracture or any injury as it was absent for a 
significant amount of time and crept up slowly.  Regarding 
the left ankle, the examiner stated that this was a fairly 
common condition and could not say whether it was related to 
a previously suffered injury.  The examiner did state that it 
seemed to resolve significantly since the veteran's military 
service.  The examiner did not believe the veteran's neck 
pain was related to the cervical spine but to the 
musculoskeletal pain surrounding the trapezius muscle or some 
radiation from her headache.  A VA radiology examiner in 
September 2002 reported no significant bone or joint 
abnormality of the left ankle or the right hip, and narrowing 
of the left patellofemoral joint space.

The VA neurology examiner in October 2002 noted no limitation 
of movement of the cervical spine, no pain on neck 
compression and a normal neurologic examination.  On further 
review in January 2003, the examiner stated in summary that 
the veteran did not have a radiographic abnormality of the 
cervical spine and did not have physical examination findings 
relative to the cervical spine.  The examiner stated the 
veteran did not have a cervical spine injury related to the 
service-connected injury.  

VA clinical records in November 2002 note a history of long 
standing bilateral knee pain and that the veteran denied any 
trauma to the knees.  The impression was bilateral 
patellofemoral and knee arthritis.
 
A VA joints examiner in February 2003 reviewed the record and 
noted there appeared to be history of cervical and left 
shoulder strain and left ankle sprain during military service 
and that the veteran stated she had no particular problem 
with the left ankle or the left shoulder now.  After 
examination that showed pain and tenderness with neck motion, 
the examiner reported cervical strain, left shoulder strain 
with no residuals on examination, and left ankle sprain with 
no residuals on examination.  The examiner concluded that it 
was more likely than not these conditions were indeed service 
connected by way of symptoms and trauma that occurred in 
service but they were not related to the fractured pubic 
ramus.

The same VA joints examiner reported in January 2005 that the 
claims file was reviewed in connection with the examination 
and that it documented a stress fracture of the "right" 
pelvis with "right" hip pain during service, and that the 
veteran developed bilateral patellofemoral syndrome and had a 
left ankle sprain.  The examiner reported that the left ankle 
was normal on examination and the diagnosis was history of 
left ankle strain, no residuals.  The other diagnoses were 
residuals of stress fracture of the pelvis with right hip 
pain, and bilateral patellofemoral syndrome with 
chondromalacia and arthritis of the left knee.  The examiner 
stated it was more likely than not that the current symptoms 
are indeed the same and related to the symptomatology the 
veteran did have in the service.  

The report from a VA rheumatology consultant in January 2005 
noted the veteran was previously examined without finding any 
significant abnormality.  She reported occasional pain in the 
hips and ankles and constant pain in the knees.  The examiner 
reported a full range of motion of the ankles and that the 
ankles were nontender and without synovitis.  The impression 
was chronic bilateral knee pain of unclear etiology.

On further review of the record in June 2005, the VA examiner 
noted having previously stated the veteran's symptomatology 
of the knees, the right hip and the ankle were indeed related 
to the conditions she had in the service and this was 
documented by her medical records.  The examiner stated that 
all of her symptomatology was indeed related to the injuries 
and the hip, knee and ankle conditions she had in the 
service.  

After another review of the record, the same examiner stated 
in August 2005 that the claims file documented a pubic ramus 
fracture on the "left" side and that the veteran now had 
complaints of knee, hip and ankle pain.  The examiner stated 
there was no documentation of any injuries to these areas in 
the service.  The examiner opined that as a consequence it 
was not likely that current symptomatology with regard to the 
left knee, the left ankle and the right hip was related to 
the service connected pubic ramus fracture but rather a 
separate etiology. 

The Board has reviewed the record mindful of the obligation 
of VA in claims for service connection to render a decision 
which grants every benefit that can be supported in law while 
protecting the interests of the Government, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  Furthermore, the 
competent and probative VA opinions from 1995 through 2005 
are each viewed in their full context, and not characterized 
solely by the medical professional's choice of words that 
read fairly do not offer support for service connection for 
any of the claimed disabilities based upon a review of the 
record and clinical examination.  See, e.g., Lee v. Brown, 10 
Vet. App. 336, 339 (1997).  

Regarding the claimed disability of the left ankle, the Board 
must point out that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Such evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Although the appellant has mentioned left ankle pain during 
military service, nothing followed the May 1990 reported of 
strain from overuse and with no objective findings for 
complained of left ankle pain in May 1991, the examiner's 
assessment was rule out malingering.  Thereafter the VA 
examiners in 1997, 2003 and 2005 found no residuals of left 
ankle sprain.  Thus, viewed collectively, the comprehensive 
examinations do not show a current disability of the left 
ankle to support the claim of service connection.  The Board 
will note that referenced pain, alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
38 C.F.R. §§ 3.103, 3.303(a).  See, e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Regarding a claimed neck disability, the initial complaints 
were reported after military service with essentially normal 
neck clinically and on radiology in 1992 and repeated 
radiology evaluations were decidedly against a radiographic 
abnormality.  The VA examiner in 2002 did not relate current 
neck complaints to the cervical spine directly.  However, the 
examiner in January 2003 was unequivocal, ruling out 
radiographic abnormality and concluding the veteran did not 
have a cervical spine injury related to service connected 
injury, which supported the assessment of no residuals from a 
strain by history.  Thus, the conclusion after comprehensive 
examination was no current disability of the cervical spine.  
Although the joints examiner early in 2003 reported cervical 
strain related to military service, it is apparent that the 
opinion was based on the veteran's history which is an 
inaccurate factual premise.  That conclusion is supported by 
the veteran's report that she had never had a significant 
neck injury, initial complaints being reported after military 
service and no complaints or evidence of any neck injury or 
complaints on examination during military service.  

Turning to the knees, there were no objective findings to 
support the left knee pain in May 1991 and it was not until 
1996 that she again referred to the left knee, with 
chrondromalacia and bursitis being noted then, and 
degenerative joint disease first reported several years 
later.  The VA examiner in 2002 concluded that there was no 
relationship to military service in view of the symptom 
history.  There was also the veteran denying any trauma 
history.  The VA rheumatology examiner early in 2005 noted no 
clear etiology for the left knee complaints.  Thereafter, the 
VA examiner in August 2005 did not associate the left knee 
disability to the veteran's military service or a service 
connected disability after acknowledging a prior inaccurate 
assessment of the record.  

With respect to the right knee, the record showed right knee 
complaints before military service were assessed as probable 
patellar tendonitis.  In any event, there was no complaint 
specific to the right knee during military service and the 
initial reference to right knee chrondromalacia was late in 
1998, with early degenerative changes initially mentioned in 
late 1999.  The VA examiner in 2002 concluded there was no 
relationship to the pubic ramus fracture or any injury and 
explained the rationale from the record of manifestations.  
The VA examiner in August 2005 corrected the previous 
erroneous interpretations of the record and thereby removed 
any support for the claim of service connection.  

Regarding a right hip disability, the right hip complaint 
evaluated late in 1990 was not manifested by any limitation 
of motion.  The VA examiner in 1995 concluded there was no 
relationship between the stress fracture of the left pubic 
ramus and the right hip condition that was identified as a 
strain with limitation of motion.  Arthritis was reported 
thereafter but the VA examiner in 2002 supported the earlier 
opinion by concluding there was no relationship to military 
service for right trochanteric bursitis.  More recently, the 
VA examiner in August 2005 corrected an earlier inaccurate 
interpretation of the record and in essence concurred with 
the previous opinions against direct or secondary service 
connection for the right hip disorder.  

As for the claimed left shoulder disability, the initial 
complaint was reported after the veteran was separated from 
military service and the initial radiology evaluations were 
normal.  There was no support for the claimed arthritis in 
1996.  Thereafter, the VA examiner in 2002 referred to 
musculoskeletal pain around the left trapezius muscle but 
there was no opinion linking a current left shoulder 
disability to military service then or on reexamination in 
2003.  The duty to assist regarding the necessity of another 
medical examination/opinion does not attach where the 
appellant relates a disorder to military service and there is 
no medical opinion relating such disorder to service.  See 
Duenas v. Principi, 18 Vet. App. 514, 519-20 (2004).

The Board assigns substantial weight the VA opinions against 
service connection as they were based upon a review of the 
record and a current examination, and the veteran did not 
challenge any opinion with any competent evidence.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. West, 13 
Vet. App. 178, 185 (1999) and Struck v. Brown, 9 Vet. 
App. 145, 155 (1996).  An opinion based on an inaccurate 
factual premise is not competent medical evidence.  See, 
e.g., Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see 
also Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995), holding that self-
reported history unenhanced by additional comment from an 
examiner or review of relevant records does not constitute 
competent medical evidence.  See e.g., Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (speculative medical opinion cannot 
establish in-service medical nexus without supporting 
clinical data or other rationale to provide the degree of 
certainty required for medical nexus evidence).  The record 
did warrant the RO seeking another review from the VA 
examiner after opinions in January 2005 and June 2005, since 
there was a factual discrepancy between the record showing 
injury to the "left" pubic ramus and the examiner's nexus 
assessment that was clearly based on an assumed fracture of 
the "right" pubic ramus and injury to other joints in 
service.  Thus the evidence was not uncontroverted with 
respect to the in service injury and the claimed disability 
of other joints.  See Mariano v. Principi, 17 Vet. App. 305 
(2003), see also 38 C.F.R. § 4.2. 

Moreover, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent opinions against the 
claims.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
In addition, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Continuity of symptomatology is not established where, as 
here, there is no medical evidence indicating continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).

Finally, it is well established that the evidence supporting 
the claim need only be in approximate balance with negative 
evidence for the appellant to prevail.  However, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  38 U.S.C.A. § 5107; 
Ferguson v. Principi, 273 F.3d 1072, 1076 (Fed. Cir. 2001); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Regarding the evaluation of the residuals of a fracture of 
the left pubic ramus, this is a claim for increase.  In 
January 1993, the RO granted service connection with an 
initial 20 percent rating which the veteran did not appeal.  
The rating was assigned under Diagnostic Code 5255 by 
analogy.  38 C.F.R. § 4.20.  The RO received the claim for 
increase late in 1994.  The record does not show any 
reference to ankylosis of the hip, therefore the rating 
scheme for ankylosis is not applicable.  The rating scheme 
for fail joint is inapplicable, and the evaluation of 
fracture or malunion of the hip applicable by analogy in view 
of the objectively reported radiology and clinical findings.  
38 C.F.R. § 4.71a; Diagnostic Codes 5250, 5251 and 5254 
(2005).  There must be independent medical evidence to 
support the diagnosis before it could be substituted as an 
applicable alternative rating scheme.  See, e.g., Butts v. 
Brown 5 Vet. App. 532, 540 (1993) citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Thus, the currently 
applied rating scheme which would include limitation of 
motion appears appropriate.  An evaluation must be 
coordinated with impairment of function.  See, e.g., Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also 
38 C.F.R. §§ 4.2, 4.21.  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where, as here, such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board has a duty to acknowledge 
and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A VA clinical record entry in January 1995 noted 5/5 motor 
strength in the left hip and that the left hip was not 
symptomatic.  The range of motion was reported as equal to 
the right with flexion 115 degrees, abduction 45 degrees, 
adduction 30 degrees, internal rotation 45 degrees, and 
external rotation 40 degrees.  A VA examiner in March 1995 
noted the veteran complained of pain at the left inner thigh 
with pressure over the pelvis.  There was no range of motion 
but the diagnosis was residuals, fracture of the left 
inferior pubic ramus.  Her RO hearing testimony in 1997 
contained nothing specific to the left pubic ramus 
manifestations or functional impairment as she stated being 
on crutches at the time for a combination of disabilities (T 
7). 

A VA examiner in February 1997 noted an X-ray showed a normal 
pelvis.  Her Board hearing testimony was that she had pain 
and weakness and problems sitting and standing (T 31, 36).  A 
VA neurology examiner in 2002 noted no neurologic sequelae of 
the left pubic bone fracture.  A VA joints examiner in 2002 
reported no pain on compression or rotation of the 
anterosuperior iliac spine or pain on palpation of the pubic 
symphysis.  There was no tenderness on the left side, and 
other tests were negative.  The range of motion was flexion 
0-90 degrees, abduction to 0-40 degrees, and adduction 0-30 
degrees.  There was no groin tenderness or superior iliac 
spine or buttock tenderness.  Internal rotation was 
accomplished to 40 degrees and external rotation was also 
accomplished to 40 degrees.  The radiology report was read as 
showing no further evidence of the left pubic ramus fracture 
and minimal degenerative changes of the sacroiliac joints.  
The examiner stated that the left pubic ramus fracture seemed 
radiographically well healed and the veteran's pelvic 
complaints were probably more menstrually related.   

A VA rheumatology examiner in January 2005 noted the veteran 
was able to climb two flights of stairs to do laundry, that 
she does her groceries and that right hip pain was greater 
than on the left.  According to the report, she had no 
difficulty getting out of a chair at the end of the 
evaluation but she had great difficulty when she was called 
into the examination.  She walked more rapidly when leaving 
and took considerably less time getting dressed.  She had 
normal range of motion of the hips, no tenderness of gluteal 
or trocantric bursa and she was normal neurologically.  

The standardized description of joint motion measurement 
shows hip flexion 0-125 degrees, and hip abduction 0-45 
degrees.  38 C.F.R. § 4.71, Plate II.  A 10 percent 
evaluation may be assigned for limitation of extension of a 
thigh with extension limited to 5 degrees.  A 10 percent 
evaluation is provided for limitation of flexion of the thigh 
to 45 degrees, a 20 percent evaluation for flexion limited to 
30 degrees, and a 30 percent evaluation for flexion limited 
to 20 degrees.  For impairment of the thigh, a 20 percent 
evaluation may be assigned for limitation of abduction of the 
thigh with motion lost beyond 10 degrees.  A 10 percent 
evaluation may be assigned for limitation of adduction of a 
thigh with inability to cross legs or limitation of rotation 
of a thigh with inability to toe-out more than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.

For impairment of the femur, the rating scheme provides a 10 
percent evaluation for malunion with slight knee or hip 
disability, 20 percent for malunion with moderate 
knee or hip disability, and 30 percent for malunion with 
marked knee or hip disability.  A 60 percent rating is 
provided for fracture of the surgical neck with false joint 
or fracture of the anatomical neck or of the shaft with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace.  An 80 percent evaluation is provided for 
fracture of the anatomical neck or of the shaft with 
nonunion, with loose motion (spiral or oblique fracture).  
38 C.F.R. § 4.71a, Diagnostic Code 5255.

Regarding the left pubic ramus fracture residuals, the 
recent radiology reports confirm a well healed fracture and 
her testimony of difficulty sitting and standing was clearly 
contradicted in the January 2005 examiner's observations 
regarding her presentation during the examination and her 
self-reported history.  Furthermore, the range of motion 
objectively confirmed was well beyond approximating the 
threshold for compensable limitation of flexion or 
abduction.  For example, over three evaluations flexion was 
no worse than 90 degrees and abduction to 40 degrees.  
Furthermore the examiners in 1995 and 2002 and 2005 reported 
no tenderness.  The veteran's complaints of pain and 
weakness would be sufficient to support the moderate hip 
disability when the limitation of motion, albeit nearly full 
range in flexion and abduction, is taken into account.  
Thus, overall, the comprehensive examinations substantiate a 
demonstrable limitation of motion of the left hip that 
warrants no more than a 10 percent evaluation for 
manifestations that viewed liberally support some evidence 
of painful motion and no more than minimal objective 
limitation of motion.  38 C.F.R. § 4.7.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disability of the left hip 
has required, for example, frequent hospitalization or has 
been shown to markedly interfere with employment so as to 
render impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes a 
substantial impairment and functional limitation. The VA 
examiners have assessed the disability for orthopedic and 
neurologic residuals of the pubic ramus fracture and none 
have described it to be of a degree that rendered 
impracticable the application of the schedular criteria.  
Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


Entitlement to a TDIU

Regarding entitlement to a TDIU, the Board recognizes the 
established policy of VA to accord veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities a TDIU.  38 C.F.R. § 
4.16.  However, before a finding of total disability is 
appropriate there must be impairment of mind or body, which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15.  

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education, training completed, and employment history.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration since the service-
connected disability rating is 20 percent for the entire 
appeal period.  

The VA pain assessment in April 1995 noted she last worked in 
November 1991 and it was concluded that she warranted 
vocational rehabilitation due to functional abilities if she 
would complete a substance abuse program.  According to a VA 
hospital report in 1996 she was in a barbering program.  At 
her hearing in 1997 she claimed she was unemployable and 
could not stay in one job and could not deal with people.  
She also referenced a Department of Housing and Urban 
Development (HUD) definition of disability (T 8, 13-24).  The 
HUD definition of "disabled" is on file.  She also reported 
having completed one year of college.

She told a VA psychiatric examiner early in 1997 that she had 
eight jobs in the previous six years, with the longest being 
four months as a beautician.  She reported problems with 
physical pain, getting along with coworkers and authority 
problems with employers.  At the Board hearing she recalled 
working as a barber in the late 1990's but that joint and 
pelvis pain were problematic (T 37, 41).  

She reported to the VA examiner in September 2002 that her 
multiple disabilities prevented her from working and that she 
was barely able to get around.  On reexamination early in 
2005 there is a decidedly different picture of her 
capabilities based on the examiner's description of her 
presentation and the tasks and activities she reported being 
able to perform.  

The determinative evidence as discussed herein supports the 
proposition that she is not unemployable due to her service-
connected disability.  Viewed objectively, the evidence 
clearly preponderates against the claim, as it shows 
unemployability is more likely the result of numerous 
nonservice-connected disabilities.  The Board has noted her 
personal assessment at a VA psychiatric evaluation and a 
subsequent examination statement that all her physical 
disabilities together prevent her from working.  See, for 
example, Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  
Thus, from the record, the Board is unable to find that the 
veteran's service-connected residuals of the left pubic ramus 
fracture alone render her unable to secure or maintain 
substantially gainful employment.  Entitlement to a TDIU must 
be established solely on the basis of impairment arising from 
service-connected disorders.  Blackburn v. Brown, 4 Vet. App. 
395, 398 (1993).  Thus, the HUD definition is noted but its 
requirements are comparable to nonservice-connected 
disability pension rather than the TDIU requirement that the 
service connected disability produce unemployability.  See 
38 C.F.R. § 3.342.

In summary, the record including hearing testimony does not 
support the conclusion that the service connected disability 
would render her unemployable.  The opinions that assessed 
the objective impairment from the service connected 
disability appear to have been based upon a fair 
consideration of the pertinent record and are entitled to 
substantial weight.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See 
also Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(citing Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  
The benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
for a TDIU.  See Gilbert, supra.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to a disability evaluation in excess of 20 
percent for residuals, fracture of the left pubic ramus is 
denied.

Entitlement to a TDIU is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


